 

EXHIBIT 10.23

KORN FERRY

EXECUTIVE CAPITAL ACCUMULATION PLAN

(as amended and restated effective January 1, 2019)

1.

PURPOSE OF PLAN

The purpose of this Plan is to promote the success of the Company by providing a
select group of management and highly compensated employees an opportunity to
defer salary and bonuses as an additional means to attract, motivate and retain
such employees. Only Eligible Employees (as defined herein) are eligible to
participate in this Plan.

2.

DEFINITIONS

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“401(k) Plan” shall mean the Korn Ferry Employee Tax Deferred Savings Plan.

“Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Company Contributions Account.

“Annual Company Contribution Subaccount” shall mean a subaccount of a
Participant’s Company Contributions Account to which Company Contributions made
on behalf of such Participant pursuant to Section 5 with respect to a particular
Fiscal Year are allocated.

“Beneficiary” or “Beneficiaries” shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Committee to
receive the benefits specified hereunder in the event of the Participant’s
death. No beneficiary designation shall become effective until it is filed with
the Committee, and no beneficiary designation of someone other than the
Participant’s spouse shall be effective unless such designation is consented to
by the Participant’s spouse on a form provided by and in accordance with the
procedures established by the Committee. If there is no Beneficiary designation
in effect, or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then “Beneficiary” shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under this Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person’s living parent(s) to act as custodian, (b) if that person’s parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------

 

“Bonus” shall mean any annual cash incentive compensation payable to a
Participant by a Participating Affiliate in addition to the Participant’s
Salary.

“Change in Control Event” shall mean any of the following:

(a)An acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest in (either comprising “ownership of”) more than 30% of
the Common Stock or voting securities entitled to then vote generally in the
election of directors of the Company (“Voting Stock”), after giving effect to
any new issue in the case of an acquisition from the Company; or

(b)Consummation of a merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock hold or receive directly or indirectly 70% or more of
the voting stock of the entity resulting from the Business Combination (or a
parent company), and (2) after which no Person (other than any one or more of
the Excluded Persons) owns more than 30% of the voting stock of the resulting
entity (or a parent company) who did not own directly or indirectly at least
that amount of Voting Stock immediately before the Business Combination, and
(3) after which one or more Excluded Persons own an aggregate number of shares
of the voting stock at least equal to the aggregate number of shares of voting
stock owned by any other Person who is not an Excluded Person (except for any
person described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act), if any, and who owns more than 30% of the voting stock; or

(c)Approval by the Board and (if required by law) by shareholders of the Company
of a plan to consummate the dissolution or complete liquidation of the Company;
or

(d)During any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a transaction described in clause (a) or (b) of this
definition) whose appointment, election, or nomination for election was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.

For purposes of determining whether a Change in Control Event has occurred, a
transaction includes all transactions in a series of related transactions.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Compensation Committee of the Board, which shall
administer this Plan in accordance with Section 9.

“Company” shall mean Korn Ferry, a Delaware corporation, and any successor
corporation.

“Company Contributions” shall mean contributions made by the Company pursuant to
Section 5.

“Company Contributions Account” shall mean the bookkeeping account maintained by
the Committee for each Participant that is credited with Company Contributions
and investment gains or losses thereon.

“Company Matching Contribution” shall mean a Company Contribution made with
respect to a Participant’s deferrals of Salary or Bonus under this Plan.

“Company Performance Contribution” shall mean a Company Contribution other than
a Company Matching Contribution, which may be made on the basis of performance
(whether as measured against pre-established criteria or otherwise), or on any
other basis whatever.

“Compensation” shall mean the Salary and Bonus that the Participant is entitled
to for services rendered to a Participating Affiliate.

2

--------------------------------------------------------------------------------

 

“Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Salary that he or she elects to defer and invest in
the manner described in Section 4, (2) the portion of the Participant’s Bonus
that he or she elects to defer and invest in the manner described in Section 4,
and (3) investment gains or losses thereon.

“Detrimental Activity” with respect to a Participant shall mean that such
Participant:

(a)has directly or indirectly engaged in any business for his or her own account
that competes with the business of any entity within the Company Group (“Company
Group” means the Company, the Subsidiaries, and any affiliate of the Company or
a Subsidiary) (a business in competition with any entity within the Company
Group includes, without limitation, any business in an industry which any
business in the Company Group may conduct business from time to time and any
business in an industry which any entity within the Company Group has specific
plans to enter in the future and as to which the Participant is aware of such
planning); or

(b)has committed or engaged in an unauthorized disclosure or use of inside
information, trade secrets or other confidential information, or an unauthorized
use of trade names, trademarks, or other proprietary business designations owned
or used in connection with the business of any entity within the Company Group;
has failed to timely return to the Company in accordance with Company policy all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of any entity
within the Company Group; or

(c)has entered the employ of, renders services to, or has acquired a financial
interest in any person engaged in any business that competes with the business
of any entity within the Company Group; has acted intentionally in a manner
injurious to the reputation, business or assets of, any entity within the
Company Group; has interfered with business relationships (whether formed before
or after the date hereof) between the Company, any Subsidiary, any of their
respective affiliates, and any customers, suppliers, officers, employees,
partners, members or investors; has influenced or attempted to influence a
vendor or customer of any entity within the Company Group, either directly or
indirectly, to divert their business away from the Company Group, induced a
principal for whom an entity within the Company Group acts as agent to terminate
such agency relationship, or induced an employee of any entity within the
Company Group who earned $25,000 or more on an annualized basis during the last
six months of his or her employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.

“Disability” shall mean with respect to a Participant any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, by reason
of which impairment the Participant is either unable to engage in any
substantial gainful activity or is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.

“Effective Date” shall mean January 1, 2004. This Plan was amended and restated
in 2008 to include provisions required under Code Section 409A. The provisions
required by Section 409A are effective January 1, 2005; provided, however, that
that certain transition rules that may have affected Participants, Beneficiaries
and the Company before 2009 are not necessarily reflected in this document.

“Eligible Employee” shall mean any Officer or any employee of a Participating
Affiliate who is in the position category of vice president or above and who
customarily performs services for 30 or more hours per week for such
Participating Affiliate.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(a)the Company or any Subsidiary;

(b)any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act);

3

--------------------------------------------------------------------------------

 

(c)any employee benefit plan of the Company or a Subsidiary;

(d)any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (b) of this definition.

“Fiscal Year” shall mean the fiscal year of the Company.

“Investment Fund” shall mean one or more of the investment funds or portfolios
selected by the Committee pursuant to Section 6.1.

“Officer” shall mean the Chief Executive Officer, Chief Financial Officer, any
Executive Vice President and any Vice President of the Company.

“Participant” shall mean any Eligible Employee who is selected for participation
in the Plan.

“Participating Affiliate” shall mean the Company and any Subsidiary, which by
resolution of its board of directors and with the approval of the Committee,
elects to participate in this Plan. By electing to participate in this Plan, a
Participating Affiliate agrees to be bound by any Plan amendment adopted by
resolution of the Board of Directors or by the written instrument of any person
to whom the Board of Directors has delegated its authority to adopt the
amendment. If a Participating Affiliate ceases to be a Subsidiary, except by
merger with its parent, the employment of each Eligible Employee of the
Participating Affiliate shall be deemed to have terminated for purposes of this
Plan, except to any extent any such Eligible Employee is required by law to
continue to be treated under the Plan as an employee of the Company.

“Plan” shall mean this Korn Ferry Executive Capital Accumulation Plan set forth
herein, now in effect, or as amended from time to time.

“Plan Year” shall mean the Fiscal Year.

“Salary” shall mean all cash salary and similar payments (other than Bonuses)
paid to a Participant for services rendered to a Participating Affiliate before
reduction on account of: (1) any withholding such as income taxes (but excluding
social security and health insurance taxes) or such other withholding as may be
required by the jurisdiction of the Participating Affiliate, and (2) any
deferrals under this Plan.

“Subsidiary” shall mean (a) each corporation which is (directly or indirectly)
50% or more owned by the Company, and (b) each entity which is partially owned
by the Company and is organized under the laws of a nation other than the United
States of America.

“Termination Date” shall mean the date that the Participant’s has a “separation
from service,” as defined in Section 409A of the Code, from the Company and its
Subsidiaries for any reason.

“Termination For Cause” means a termination of service, based upon a finding by
the Company, acting in good faith and based on its reasonable belief at the
time, that the Participant:

(a)is or has been dishonest, incompetent, or negligent in the discharge of his
or her duties to the Company; or has refused to perform stated or assigned
duties; or

(b)has committed a theft or embezzlement, or a breach of confidentiality or
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information, or a breach of fiduciary duty
involving personal profit, or a willful or negligent violation of any law, rule
or regulation or of Company rules or policy, in any material respect; or has
been convicted (including a plea of guilty or nolo contendere) of a felony or
misdemeanor (other than minor traffic violations or similar offenses); or

(c)has materially breached any of the provisions of any agreement with the
Company or a parent corporation; or

(d)has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of the Company; or has
induced a customer to break or terminate any contract with the Company or an
affiliate; or has induced any principal for whom the Company (or an affiliate)
acts as agent to terminate such agency relationship; or

4

--------------------------------------------------------------------------------

 

(e)has made a misrepresentation or false statement in any application for
employment, employment history, resume or other document submitted to the
Company (whether before, during or after employment); or

(f)has engaged in Detrimental Activity.

A Termination For Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Board or Committee) on the date when the
Company first delivers notice to the Participant of a finding of Termination For
Cause and shall be final in all respects on the date following the opportunity
to be heard and written notice to the Participant that his or her service is
terminated.

3.

PARTICIPATION

The Committee shall select from the class of Eligible Employees those particular
Eligible Employees who will be eligible to defer all or a portion of their
Compensation in accordance with Section 4. Notwithstanding anything else
contained herein to the contrary, the Committee shall limit the class of persons
selected to participate in this Plan to a select group of management or highly
compensated employees, as set forth in Sections 201, 301 and 401 of ERISA. In
order to accomplish the foregoing, the Committee may, at any time and in its
sole discretion, terminate the ability of an Eligible Employee or a Participant
to defer Compensation (or to defer additional Compensation) under Section 4;
provided that such a termination shall not affect deferrals pursuant to any
deferral election theretofore made under this Plan.

4.

ELECTIONS TO DEFER COMPENSATION

4.1 General Rule. Subject to the minimum deferral provisions in Section 4.2
below, the amount of Compensation a Participant may elect to defer is as
follows:

(a)Any percentage of Salary up to 90%; and/or

(b)Any percentage of Bonus up to 100%;

provided, however, that no election shall be effective to reduce the
Compensation payable to a Participant for a calendar year to an amount which is
less than the amount that a Participating Affiliate is required to withhold from
such Participant’s Compensation for such calendar year for purposes of federal,
state and local (if any) income tax, employment tax (including without
limitation Federal Insurance Contributions Act (FICA) tax), other tax
withholdings and such other withholdings as may be required by the jurisdiction
of such Participating Affiliate, and the Participant’s contributions to other
benefit programs (including but not limited to the 401(k) Plan and any Code
Section 125 plan).

4.2 Minimum Deferrals. For each Plan Year during which a Participant is eligible
to participate in this Plan, the minimum amount that may be elected for deferral
under Section 4.1 is $10,000; provided, however, that the Committee may
establish a lower minimum with respect to any Salary Deferral Election or Bonus
Deferral Election that covers less than a 12-month period.

4.3 Initial Salary Deferral Election. An individual who is a Participant as of
the Effective Date may elect to defer his or her Salary (a “Salary Deferral
Election”) by filing an initial election with the Committee, on a form and in a
manner prescribed by the Committee, on or before the last business day prior to
the Effective Date. Such election shall be effective with respect to Salary paid
on or after the first day of the first payroll period commencing on or after the
Effective Date. Except as otherwise provided pursuant to Section 4.6, such
election shall continue in effect with respect to Salary payable through the end
of the calendar year for which the election is made, and except as otherwise
provided pursuant to Section 4.6, deferral of Salary for any subsequent calendar
year shall require a new Salary Deferral Election pursuant to Section 4.4.

4.4 Subsequent Salary Deferral Elections. An Eligible Employee selected in
accordance with Section 3 may defer (or may again defer) Salary (provided that
he or she is then still eligible to participate in this Plan in accordance with
Section 3) by filing an election, on a form and in a manner prescribed by the
Committee. Such election must be received by the Committee on or before the date
designated by the Committee, which shall not be later than the December 31
preceding the year for which such Salary is to be deferred. Such Salary Deferral
Election shall be effective with respect to Salary paid on or after the first
day of the first payroll period commencing on or after the following January 1.
Except as otherwise provided pursuant to Section 4.6, such election shall
continue in effect with respect to Salary payable through the end of the
calendar year for which the election is made, and deferral of Salary for any
subsequent calendar year shall require a new Salary Deferral Election pursuant
to this Section 4.4.

5

--------------------------------------------------------------------------------

 

4.5 Bonus Deferral Election. An individual who is or will be a Participant as of
the beginning of any Fiscal Year commencing on or after May 1, 2004, may make a
Bonus Deferral Election with respect to his or her Bonus for such Fiscal Year by
filing an election with the Committee, on a form and in a manner prescribed by
the Committee. Such election must be received by the Committee on or before the
date designated by the Committee, which shall not be later than the last
business day prior to the beginning of such Fiscal Year; provided, however, that
with respect to any portion of such Bonus that is “performance-based
compensation” within the meaning of Section 409A of the Code and regulations
promulgated thereunder, such election must be received by the Committee no later
than the date that is six (6) months before the end of the applicable
performance period, provided that in no event may an election to defer such
performance-based compensation be made after such compensation has become both
substantially certain to be paid and readily ascertainable. Except as otherwise
provided pursuant to Section 4.6, any such Bonus Deferral Election shall apply
only to the Bonus payable with respect to the Fiscal Year for which the election
is made, and deferral of Bonus for any subsequent Fiscal Year shall require a
new Bonus Deferral Election pursuant to this Section 4.5.

4.6 Duration of Salary and Bonus Deferral Elections. Unless otherwise determined
by the Committee and announced in writing to the Participants, any Salary
Deferral Election or Bonus Deferral Election shall remain in force only through
the applicable periods set forth in Sections 4.3, 4.4 and 4.5. However, at its
discretion, the Committee may provide for “evergreen” elections, as described in
this Section 4.6. Any such determination to provide evergreen elections shall be
announced in writing to Participants. If the Committee provides for evergreen
elections as set forth in this Section 4.6, then notwithstanding Sections 4.3,
4.4 and 4.5, any Salary Deferral Election or Bonus Deferral Election made under
this Section 4 shall remain in effect, notwithstanding any change in the
Participant’s Salary or Bonus, as applicable, until changed or terminated in
accordance with the terms of this Section 4.6. Subject to the limitations of
Section 4.1 and the minimum deferral requirements of Section 4.2, a Participant
may increase, decrease or terminate his or her Salary Deferral Election,
effective with respect to Salary paid on or after the first day of the first
payroll period commencing on or after January 1, by filing a new election, in
accordance with the terms of this Section 4 and on a form and in a manner
prescribed by the Committee. Such election must be received by the Committee on
or before the date designated by the Committee, which shall not be later than
the December 31 preceding the year for which such Salary is to be deferred.
Subject to the limitations of Section 4.1 and the minimum deferral requirements
of Section 4.2, a Participant may increase, decrease or terminate his or her
Bonus Deferral Election, effective for any Bonus paid with respect to a Fiscal
Year, by filing a new election, in accordance with the terms of this Section 4
and on a form and in a manner prescribed by the Committee. Such election must be
received by the Committee on or before the date designated by the Committee,
which shall not be later than the last business day prior to the beginning of
such Fiscal Year.

4.7 Newly Eligible Employees.

 

(a)

An employee of the Company or a Participating Affiliate who becomes an Eligible
Employee at any time after April 1, 2004 and who is selected to participate in
this Plan in accordance with Section 3 may elect, on a form and in a manner
prescribed by the Committee and no later than thirty (30) days after the date
such employee became an Eligible Employee, to make (a) a Salary Deferral
Election, which shall be effective with respect to Salary for services rendered
on or after the first day of the first payroll period commencing after such
election is received by the Committee, and/or (b) a Bonus Deferral Election,
which shall be effective with respect to a prorated portion of any Bonus earned
for services rendered during the Plan Year in which such election is made, the
maximum amount of such prorated portion to be determined by the Company and
which shall not exceed the amount determined by multiplying (i) the total Bonus
earned for such Plan Year, by (ii) a fraction, the numerator of which shall be
the number of whole months remaining in the Plan Year after the date the
election is filed with the Committee, and the denominator of which shall be 12;
provided, however, that the entire amount of such Bonus may be deferred (subject
to Section 4.1) if such Bonus is “performance-based compensation” within the
meaning of Section 409A of the Code and regulations promulgated thereunder and
such Bonus Deferral Election otherwise satisfies the applicable requirements set
forth in Section 4.5.

6

--------------------------------------------------------------------------------

 

 

(b)

Except as otherwise provided in Section 4.6, any Salary Deferral Election filed
pursuant to this Section 4.7 shall continue in effect with respect to Salary
payable through the end of the calendar year for which the election is made, and
except as otherwise provided pursuant to Section 4.6, deferral of Salary for any
subsequent calendar year shall require a new Salary Deferral Election pursuant
to Section 4.4. Except as otherwise provided pursuant to Section 4.6, any Bonus
Deferral Election filed pursuant to this Section 4.7 shall apply only to the
Bonus payable with respect to the Fiscal Year for which the election is made,
and except as otherwise provided pursuant to Section 4.6, deferral of Bonus for
any subsequent Fiscal Year shall require a new Bonus Deferral Election pursuant
to Section 4.5.

5.

COMPANY CONTRIBUTIONS

5.1 Company Contributions. At the conclusion of each Fiscal Year, the Committee
may determine, in its sole and complete discretion, to credit additional amounts
to one or more Participants’ Company Contributions Accounts under this Plan. Any
amounts credited under this Section 5.1 need not be made to all Participants’
Accounts, and such additional amounts as are credited, if any, need not be
credited in equal amounts or percentages. The Committee shall have sole and
complete discretion in determining the basis for the crediting of additional
amounts under this Section 5.1, including, without limitation, the authority to
award such amounts on an individual or group basis and/or as a Company Matching
Contribution or a Company Performance Contribution. Any amount credited pursuant
to this Section 5.1 with respect to a Fiscal Year shall be credited to the
Participant’s Company Contributions Account as of the date or dates determined
by the Committee. Nothing contained in this Section 5.1 shall be deemed to
impose or constitute any obligation on the Committee, the Company or any
Subsidiary to make any credit hereunder.

Notwithstanding the foregoing provisions, in connection with an express written
agreement between the Company and a Participant, the Committee may credit such
Participant’s Company Contributions Account with the amount of a contribution
made by the Company pursuant to this Section 5.1 as of any date selected by the
Company. For all purposes under this Plan, any such contribution shall be deemed
to relate to the Fiscal Year in which the date selected by the Company occurs.

5.2 Annual Company Contribution Subaccounts. Company Contributions made to a
Participant’s Account pursuant to Section 5.1 with respect to a Fiscal Year
shall be allocated to a separate Annual Company Contribution Subaccount. Such
subaccounts shall be maintained for purposes of determining the Participant’s
vested interest in such contributions as provided under Section 7.

5.3 Forfeiture; Detrimental Activity. A Participant’s rights with respect to any
Company Contribution and any investment return credited thereto, whether vested
or unvested, shall terminate, become null and void, and be immediately forfeited
if (i) the Participant’s employment ends as a result of a Termination for Cause,
or (ii) the Participant engages in any Detrimental Activity, whether before or
within the one-year period after his or her employment or services with the
Company (or a Subsidiary) terminates. In the event that the Committee determines
that a Participant has engaged in Detrimental Activity at any time during his or
her employment by the Company or a Subsidiary or within the one-year period
following his or her Termination Date, any amounts distributed at any time to
such Participant with respect to any Company Contribution (and any investment
return credited thereto) shall be immediately refunded to the Company (or
Subsidiary) by the Participant or the Participant’s Beneficiary. Determinations
of whether (i) a Participant’s employment has ended as a result of a Termination
for Cause, and (ii) a Participant has engaged in Detrimental Activity shall be
made by the Committee in its sole discretion.

6.

INVESTMENT OF ACCOUNTS

6.1 Investment Funds. Effective as of the date established by the Committee,
separate Investment Funds shall be established under this Plan. The Committee
may, in its discretion, terminate any Investment Fund. The Committee shall
determine the number of Investment Funds, and the Committee or its delegate
shall determine the investments to be made under the Investment Funds.

7

--------------------------------------------------------------------------------

 

6.2 Investment Elections. Pursuant to rules established by the Committee, each
Participant shall have the right and obligation to designate in which of the
Investment Funds his or her Accounts will be deemed to be invested for purposes
of determining the investment gain (or loss) to be credited to his or her
Accounts. A Participant may change the designation made under this Section 6.2
and/or transfer an amount deemed to be invested in one Investment Fund to
another Investment Fund (subject to such rules as the Committee may adopt) on
any business day pursuant to procedures established by the Committee. The
Committee may restrict the frequency by which Participants are permitted to make
changes to their designations of Investment Funds and may establish rules
regarding the timing and effectiveness of such elections. If a Participant does
not make an election with respect to the investment of his or her Account, the
Participant shall be deemed to have elected the short term interest fund or the
fund closest thereto. The Committee may establish other rules, regulations and
procedures regarding the Investment Funds as it deems appropriate in its sole
discretion.

7.

VESTING.

7.1 Deferral Account. A Participant’s Deferral Account shall be 100% vested and
nonforfeitable at all times.

7.2 Company Contributions Account. The interest of each Participant in amounts
credited to his or her Company Contributions Account shall vest and become
nonforfeitable as follows:

 

(a)

If a Participant’s employment with the Company and all Subsidiaries terminates
due to the Participant’s death or Disability, such Participant shall become 100%
vested in all amounts in his or her Company Contributions Account as of the date
of such termination.

 

(b)

Except as otherwise provided in this Section 7.2, for Company Contributions
approved on or after July 1, 2013, a Participant shall become vested in each
Annual Company Contribution Subaccount in accordance with the schedule
determined by the Committee; it is expected that such schedule shall provide:

 

•

25% as of approximately one month following the first anniversary of the date on
which the Committee approves the applicable Company Contribution;

 

•

50% as of approximately the second anniversary of the date on which the
Committee approves the applicable Company Contribution;

 

•

75% as of approximately the third anniversary of the date on which the Committee
approves the applicable Company Contribution; and

 

•

100% as of approximately the fourth anniversary of the date on which the
Committee approves the applicable Company Contribution.

For Company Contributions approved prior to January 1, 2014, a Participant shall
become vested in each Annual Company Contribution Subaccount in accordance with
the schedule determined by the Company upon approval of such contribution.

 

(c)

If a Participant retires with a Termination Date on or after attaining age 65,
the Company may, in its discretion, enter into an agreement under which such
Participant may, by refraining from engaging any Detrimental Activity, continue
to vest in any portion of the Participant’s Annual Company Contribution
Subaccount(s) that was not vested as of such

Termination Date. Notwithstanding the foregoing, such vesting following a
Termination Date shall not apply to any Participant with a Termination Date
before January 1, 2009, and shall not apply to the extent a vesting schedule
under Section 7.2(e) provides that such vesting shall not apply. Any amount that
becomes vested under this Section 7.2(c) following a Participant’s Termination
Date (i) shall be distributed as soon as administratively feasible following
vesting if the Participant had elected the lump sum distribution option, or
(ii) shall be added on a pro-rata basis to each remaining installment payment if
the Participant had elected installment payments. If a Participant referred to
in this Section 7.2(c) engages in Detrimental Activity at any time, any unpaid
portion of the Participant’s Annual Company Contribution Subaccount(s) that had
not been paid as of the first instance of engaging in such Detrimental Activity
shall be forfeited, regardless of whether such portion had previously become
vested.

8

--------------------------------------------------------------------------------

 

 

(d)

The Board or the Committee may, in its sole discretion, accelerate vesting for a
Participant who terminates employment for reasons other than death or Disability
prior to attaining age 65.

 

(e)

The Board or the Committee may, in its sole discretion, for any Participant or
group of Participants, establish a vesting schedule different from that set
forth in Section 7.2(b) above with respect to any Company Contributions;
provided, however, that any such alternative vesting schedule shall be set forth
in writing.

Unless otherwise expressly provided in this Section 7.2, the Participant shall
forfeit any amounts credited to his or her Company Contributions Account upon
the termination of his or her employment with the Company and all Subsidiaries
to the extent that such amounts have not vested as of the date of such
termination of employment.

8.

DISTRIBUTION OF BENEFITS

8.1 Commencement of Distributions. At the time of making a Salary and/or Bonus
Deferral Election pursuant to Section 4, the Participant shall designate, on a
form and in a manner prescribed by the Committee, the time at which the Salary
and/or Bonus deferred by the Participant with respect to such deferrals
(adjusted for earnings and losses thereon) shall be paid. Any Company Matching
Contribution made with respect to such deferrals shall be paid at the same time
and in the same form as such deferrals are paid in accordance with this
Section 8; provided, however, that any portion of such Company Matching
Contribution that has not vested as of the date such deferrals are paid shall be
paid on or as soon as practicable after the date (if any) such portion becomes
vested pursuant to Section 7.2.

With respect to deferrals of Salary, the Participant may choose either one of
the following payment dates (or, if installments are elected, payment
commencement dates):

 

(a)

On or as soon as administratively practicable after the Participant’s
Termination Date, or

 

(b)

On or as soon as administratively practicable after the earlier of (i) the
Participant’s Termination Date or (ii) the date selected by the Participant
which is at least three (3) years following the end of the calendar year during
which the Salary was earned (an “in-service distribution date”).

With respect to deferrals of Bonuses, the Participant may choose either one of
the following payment dates (or, if installments are elected, payment
commencement dates):

 

(c)

On or as soon as administratively practicable after the Participant’s
Termination Date, or

 

(d)

On or as soon as administratively practicable after the earlier of (i) the
Participant’s Termination Date or (ii) the date selected by the Participant
which is at least three (3) years following the end of the Fiscal Year with
respect to which the Bonus was awarded (an “in-service distribution date”).

If the Participant does not make such an election, the Participant shall be
deemed to have elected payment on or as soon as administratively practicable
after the Participant’s Termination Date. A Participant may make only one
payment election for all Compensation deferred pursuant to any Salary or Bonus
Deferral Election.

A Participant may elect as many different in-service distribution dates as
desired for his or her Salary and Bonus deferrals under the Plan. A Participant
who elects one or more in-service distribution dates may elect the same
in-service distribution date or dates for subsequent Salary and Bonus deferrals.
If the in-service distribution date selected by a Participant with respect to
any Compensation deferred does not satisfy the requirements of subsections
(b)(ii) or (d)(ii) above, then the Participant will be deemed to have elected
the next in-service distribution date that satisfies such requirements. The
Committee, in its discretion, may limit the available in-service distribution
dates to a specific date or specific dates (such as the first day of a month or
quarter); such discretion may be exercised (among other means) by limiting the
available in-service distribution dates on the election forms to be used by
Participants.

9

--------------------------------------------------------------------------------

 

A Participant may change his or her in-service distribution date elected under
Section 8.1(b)(ii) or 8.1(d)(ii) to a later date (but not an earlier date) or
the Participant may change his or her election to a Termination Date
distribution; provided (1) that such a change election must be filed with the
Committee at least one year prior to the original in-service distribution date,
(2) that such a change election will not be effective until at least one year
after the date on which the election is made, (3) that, except in the case of
elections related to distributions on account of death, Disability or
Unforeseeable Emergency, such a change election shall defer the payment date (or
payment commencement date) to a date that is not less than five years from the
date such payment would otherwise have been made (or commenced), (4) that such a
change election must be made on a form and in a manner prescribed by the
Committee, and (5) that a Participant may make only one such change with respect
to Compensation deferred pursuant to any Salary or Bonus Deferral Election.

Notwithstanding any other provision of this Plan, a Participant who is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code) shall not receive any distribution made pursuant to a termination of such
Participant’s employment or services with the Company and its Subsidiaries
before the date that is six months after such Participant’s Termination Date
(or, if earlier, the date of the Participant’s death).

8.2 Form of Distributions. At the time of making a Salary and/or Bonus Deferral
Election pursuant to Section 4, each Participant shall designate, on a form and
in a manner prescribed by the Committee, the manner in which such benefits shall
be paid.

If the Participant elects a payment date under Sections 8.1(a) or (c) above, the
Participant may elect one of the following payment forms:

 

(a)

A lump sum payment;

 

(b)

Substantially equal quarterly installments over five years;

 

(c)

Substantially equal quarterly installments over a period of ten years; or

 

(d)

Substantially equal quarterly installments over a period of fifteen years;

provided, however, that the Participant may not elect more than two of the
foregoing payment forms with respect to all of his or her distributions under
the Plan pursuant to such payment date election(s).

If the Participant elects a payment date under Sections 8.1(b) or (d) above, the
Participant may elect one of the following payment forms:

 

(e)

A lump sum payment; or

 

(f)

Substantially equal quarterly installments over five years;

provided, however, that the Participant may not elect more than one of the
foregoing payment forms with respect to all of his or her distributions under
the Plan pursuant to each such payment date election.

The Committee, in its discretion, may permit an election of monthly installment
payments, if a Participant’s monthly payments would be at least $1,000, and may
permit elections of other payout periods, provided that no payout period shall
be more than fifteen years. If the Participant fails to specify a payment form
as provided in this Section 8.2, the Participant shall be deemed to have elected
payment in substantially equal quarterly installments over five years unless the
Committee otherwise provides. The initial installment of any series of
installments shall be made as soon as administratively practicable following the
Participant’s Termination Date or in-service distribution date, as applicable.
The Committee, in its discretion, may limit the available quarterly distribution
dates to a specific date or specific dates (such as the first day of a month or
quarter); such discretion may be exercised (among other means) by limiting the
available quarterly distribution dates on the election forms to be used by
Participants.

Subject to the following provisions in this paragraph and Section 8.3, no
changes may be made to a payment election under this Section 8.2 after such
election is filed. A Participant may change his or her form of payment election
(for example, from a lump sum to installments), provided (1) that such a change
election must be filed with the Committee at least one year prior to the date
distributions would commence (i.e. the Participant’s Termination Date or
in-service distribution date, as applicable), (2) that such a change election
will not be effective until at least one year after the date on which the
election is made, (3) that,

10

--------------------------------------------------------------------------------

 

except in the case of elections related to distributions on account of death,
Disability or Unforeseeable Emergency, such a change election shall include a
deferral of the payment date (or payment commencement date) to a date that is
not less than five years from the date such payment would otherwise have been
made (or commenced), (4) that such a change election must be made on a form and
in a manner prescribed by the Committee, and (5) that a Participant may make
only one such change with respect to Compensation deferred pursuant to any
Salary or Bonus Deferral Election.

8.3 Company Performance Contributions. No later than (i) thirty (30) days after
the crediting of a Company Performance Contribution to a Participant’s Account
pursuant to Section 5 is approved by the Committee and (ii) twelve (12) months
prior to the date that any portion of such Company Performance Contribution
becomes vested, the Participant shall designate, on a form and in a manner
prescribed by the Committee, the time or times at which such Company
Contributions and any related earnings thereon will be paid and the form of any
such payment. Such election shall be made in accordance with and subject to the
requirements set forth in Sections 8.1 and 8.2. For Company Performance
Contributions approved before January 1, 2014, if the Participant elects an
in-service distribution date, such date shall be the first business day selected
by the Participant which occurs after the date such Company Performance
Contribution becomes fully vested pursuant to Section 7.2. For Company
Performance Contributions approved on or after January 1, 2014, the Participant
may elect separate in-service distribution dates for each installment of such
Company Performance Contribution as such installment becomes vested; each such
date shall be the first business day selected by the Participant which occurs
after the date such installment becomes vested. If a Participant is credited
with a Company Performance Contribution and does not timely make a distribution
election under this Section 8.3, the Participant shall be deemed to have elected
payment in a lump sum commencing on the first business day of a fiscal quarter
as soon as administratively practicable following the Participant’s Termination
Date.

8.4 Withdrawals for Unforeseeable Emergencies. A Participant (or former
Participant) may request a distribution from his or her Deferral Account for an
Unforeseeable Emergency (as defined below) without penalty. Such distribution
for an Unforeseeable Emergency shall be subject to approval by the Committee and
may be made only to the extent necessary to satisfy the emergency need (which
may include amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution) and only from
amounts credited to the Participant’s Deferral Account. A distribution for an
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved (1) through reimbursement or compensation by insurance or
otherwise, (2) by liquidation of the Participant’s (or Beneficiary’s) assets, to
the extent the liquidation of such assets would not itself cause severe
financial hardship, or (3) by cessation of deferrals under this Plan.

The Committee may require that the Participant (or Beneficiary) provide a
written representation that any such distribution satisfies the requirements set
forth in this Section 8.4. Notwithstanding the foregoing, a Participant may
receive a distribution for an Unforeseeable Emergency under this Plan prior to a
hardship withdrawal under any plan described in Section 401(k) of the Code.

For purposes of this Section 8.4, an “Unforeseeable Emergency” shall mean a
severe financial hardship of the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, or the Participant’s
dependent (as defined in Section 152(a) of the Code), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. (For purposes of this definition, the term “Participant” shall
include the Participant’s Beneficiary in the event of the Participant’s death.)
The circumstances that will constitute an Unforeseeable Emergency will depend
upon the facts of each case. The purchase of a home and the payment of college
tuition would typically not be considered to be Unforeseeable Emergencies.

8.5 Section 162(m). Notwithstanding anything in this Section 8 to the contrary,
if the Committee determines in good faith that there is a reasonable likelihood
that any benefits paid to a Participant for a taxable year of the Company would
not be deductible by the Company solely by reason of the limitation under
Section 162(m) of the Code, then, to the extent reasonably deemed necessary by
the Committee to ensure that the entire amount of any distribution to the
Participant pursuant to this Plan is deductible, the Committee may defer all or
any portion of a distribution under this Plan. The amounts so deferred shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Committee in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
distribution is made will not be limited by Section 162(m) of the Code.

11

--------------------------------------------------------------------------------

 

8.6 Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the
Participant’s Termination Date, or if later, within two years following the date
on which benefits hereunder are to commence, the amount allocated to the
Participant’s Accounts shall be forfeited. If, within the six-year period
following the date of such forfeiture, the Participant or Beneficiary later
claims such benefits, such benefits shall be reinstated without interest.
Benefits forfeited pursuant to this Section 8.6 shall not be reinstated under
any circumstances if the Committee does not receive a claim to such benefits
within the six-year period following the date of forfeiture.

8.7 Distributions on Death. In the event of a termination of the Participant’s
employment or services with the Company and its Affiliates due to the
Participant’s death, the Participant’s Account shall be paid to the
Participant’s Beneficiary in a lump sum during the calendar quarter following
the quarter in which the Committee receives notice satisfactory to it of the
Participant’s death. In the event that a Participant or former Participant dies
after his or her Termination Date and before his or her entire Account balance
has been paid out, the balance of the Participant’s Account shall be paid to the
Participant’s Beneficiary, in the form of a lump sum payment, as soon as
administratively practicable.

8.8 Liability for Payment. Notwithstanding anything else in this Plan to the
contrary: (1) a Participant’s benefits with respect to this Plan shall be paid
by the Participating Affiliate to whose employment of the Participant such
benefits relate, and (2) a Participant shall have no right or claim to Plan
benefits from any other Participating Affiliate other than the employer
referenced in the foregoing clause.

8.9 Legislation or Regulations. Any provision of this Section 8 with respect to
distributions to a Participant shall become null and void in the event that any
legislation or regulations applicable to benefits under this Plan is adopted
that would require such Participant to be immediately subject to federal income
tax for amounts of Compensation deferred under Section 4.1 above. The remaining
provisions of this Plan shall continue in effect.

9.

PLAN ADMINISTRATION

9.1 Committee. The Committee shall be appointed as set forth in the Company’s
governing documents.

9.2 Committee Action. The Committee shall act at meetings by affirmative vote of
a majority of the members of the Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by a majority of the members of the Committee
and such written consent is filed with the minutes of the proceedings of the
Committee. A member of the Committee shall not vote or act upon any matter which
relates solely to himself or herself as an Participant. The Chairman or any
other member or members of the Committee designated by the Chairman may execute
any certificate or other written direction on behalf of the Committee.

9.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce this Plan in accordance with
its terms, shall be charged with the general administration of this Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:

 

(a)

To construe and interpret the terms and provisions of this Plan and to make
factual determinations hereunder;

 

(b)

To compute and certify the amount and kind of benefits payable to Participants
and their Beneficiaries, and to determine the time and manner in which such
benefits are paid;

 

(c)

To maintain all records that may be necessary for the administration of this
Plan;

 

(d)

To provide for the disclosure of all information and the filing or provision of
all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

12

--------------------------------------------------------------------------------

 

 

(e)

To make and publish such rules for the regulation of this Plan and procedures
for the administration of this Plan as are not inconsistent with the terms
hereof;

 

(f)

To appoint a plan administrator or any other agent, and to delegate to them such
powers and duties in connection with the administration of this Plan as the
Committee may from time to time prescribe (including but not limited to the
power to approve the designation of Subsidiaries as Participating Affiliates
under this Plan); and

 

(g)

To require or permit Participant (or Beneficiary, as the context may require)
elections and/or consents under this Plan to be made by means of such electronic
media as the Committee may prescribe.

9.4 Construction and Interpretation. Prior to a Change in Control Event, the
Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretation or construction shall be final and
binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. Any interpretation, construction or determination
made after a Change in Control Event shall be subject to judicial review on a de
novo basis. The Committee shall administer the terms and provisions of this Plan
in a uniform and nondiscriminatory manner and in full accordance with any and
all laws applicable to this Plan.

9.5 Compensation, Expenses and Indemnity. The members of the Committee shall
serve without compensation for their services hereunder. Expenses and fees in
connection with the administration of this Plan shall be paid by the Company.
The Committee is authorized at the expense of the Company to employ such legal
counsel as it may deem advisable to assist in the performance of its duties
hereunder. To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of a
Participating Affiliate against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to this
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Participating Affiliate or provided by the
Participating Affiliate under any bylaw, agreement or otherwise, as such
indemnities are permitted under state law.

9.6 Quarterly Statements. Under procedures established by the Committee, a
Participant shall receive a statement with respect to such Participant’s
Accounts on a quarterly basis as of each January 31, April 30, July 31 and
October 31.

10.

MISCELLANEOUS

10.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of any Participating Affiliate. No
assets of any Participating Affiliate shall be held under any trust or held in
any way as collateral security for the fulfilling of the obligations of any
Participating Affiliate. Any and all of each Participating Affiliate’s assets
shall be, and remain, the general unpledged, unrestricted assets of the
Participating Affiliate. Each Participating Affiliate’s obligations under this
Plan shall be merely that of an unfunded and unsecured promise of the
Participating Affiliate to pay money in the future to those persons to whom the
Participating Affiliate has a benefit obligation under this Plan (as determined
in accordance with the terms hereof including, without limitation, Section 8.8),
and the respective rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors.

10.2 Restriction Against Assignment. The respective Participating Affiliate
shall pay all amounts payable hereunder only to the person or persons designated
by the Plan and not to any other person or corporation. No part of a
Participant’s Accounts shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

13

--------------------------------------------------------------------------------

 

10.3 Tax Withholding. The Company (or the Subsidiary by which the Participant is
employed) may satisfy any state or federal employment tax withholding
obligation, or such other withholding obligation as required by the Company’s
(or Subsidiary’s) jurisdiction, with respect to Compensation deferred under this
Plan by deducting such amounts from any compensation payable by the Company (or
a Subsidiary) to the Participant. There shall be deducted from each payment or
distribution made under this Plan, or any other compensation payable to the
Participant (or Beneficiary), all taxes which are required to be withheld by the
Company (or a Subsidiary) in respect to such payment or distribution or this
Plan. If the Company, for any reason, elects not to (or cannot) satisfy the
withholding obligation from the amounts otherwise payable under this Plan, the
Participant shall pay or provide for payment in cash of the amount of any taxes
which the Company (or a Subsidiary) may be required to withhold with respect to
the benefits hereunder.

10.4 Amendment, Modification, Suspension or Termination. The Board or the
Committee may amend, modify, suspend or terminate this Plan in whole or in part,
except that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts
or accelerate or defer the timing of any distributions under this Plan as
provided in Section 8. A Participating Affiliate may elect to terminate its
status as such at any time and, in such event, such termination shall not affect
the Participating Affiliate’s obligations under this Plan with respect to
amounts previously credited and/or deferred under this Plan (including earnings
thereon) for which the Participating Affiliate is liable.

10.5 Governing Law; Severability. This Plan shall be construed, governed and
administered in accordance with the laws of the State of Delaware. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective. To the extent that the Plan is subject to Section 409A of
the Code, the Plan shall be construed and interpreted to the maximum extent
reasonably possible to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. The Company reserves the right to amend the Plan to
the extent it reasonably determines is necessary in order to preserve the
intended tax consequences of deferrals made under the Plan in light of
Section 409A and any regulations or other guidance promulgated thereunder.

10.6 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of this Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee, the
Company and the Subsidiaries. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

10.7 Payment on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee, the Company and the
Subsidiaries.

10.8 No Right to Employment. Participation in this Plan shall not give any
person the right to continued employment or service or any rights or interests
other than as expressly provided herein. No Participant shall have any right to
any payment or benefit hereunder except to the extent provided in this Plan.

10.9 Titles and Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

10.10 Claims Procedure. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company’s then principal executive offices.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period. The Committee may, however, extend the reply period
for an additional ninety (90) days for special circumstances. If the claim is
denied in whole or in part, the Committee shall inform the Claimant in writing,
using language calculated to be understood by the Claimant, setting forth:
(i) the specified reason or reasons for such denial, (ii) the specific reference
to pertinent provisions of this Plan on which such denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect his or her claim and an explanation why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, and (v) the time
limits for requesting a review set forth below.

14

--------------------------------------------------------------------------------

 

Within sixty (60) days after the receipt by the Claimant of the written reply
described above, the Claimant may request in writing that the Committee review
its determination. Such request must be addressed to the Committee at the
Company’s then principal executive offices. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day period, he or she
shall be barred and estopped from challenging the Committee’s determination.

Within sixty (60) days after the Committee’s receipt of a request for review,
after considering all materials presented by the Claimant, the Committee will
inform the Claimant in writing, in manner calculated to be understood by the
Claimant, of its decision setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of this Plan on
which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Committee will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review.

10.11 Arbitration. Any dispute regarding the Plan shall be submitted to
mandatory, binding arbitration. A Claimant must exhaust the claims procedure set
forth in Section 10.10 as a condition of commencing arbitration. If a civil
action concerning the Plan has been brought, the Company and the Claimant shall
take such actions as are necessary or appropriate, including dismissal of the
civil action, so that the arbitration can be timely heard. Once arbitration is
commenced, it may not be discontinued without the unanimous consent of all
parties to the arbitration.

Any claim for arbitration may be submitted as follows: if the Claimant disagrees
with an interpretation of this Plan by the Company or any fiduciary of this
Plan, or disagrees with the calculation of his or her benefit under this Plan,
such claim may, after exhaustion of the claims procedure set forth in
Section 10.10, be filed in writing with an arbitrator of the Claimant’s choice
who is selected by the method described in the next four sentences. The first
step of the selection shall consist of the Claimant submitting in writing a list
of five potential arbitrators to the Company. Each of the five potential
arbitrators must be either (i) a member of the National Academy of Arbitrators
located in the state of California or, if the Claimant is a resident of the
United States, the state of the Claimant’s residence or (ii) a retired
California Superior Court or Appellate Court judge. Within ten business days
after receipt of the list, the Company shall select one of the five arbitrators
as the arbitrator of the dispute in question. If the Company fails to select an
arbitrator in a timely manner, the Claimant then shall designate one of the five
arbitrators as the arbitrator of the dispute in question.

The arbitration hearing shall be held within thirty days (or as soon thereafter
as possible) after the selection of the arbitrator. No continuance of said
hearing shall be allowed without the mutual consent of the Claimant and the
Company. Absence from or non-participation at the hearing by any party shall not
prevent the issuance of an award. Hearing procedures that will expedite the
hearing may be ordered at the arbitrator’s discretion, and the arbitrator may
close the hearing in his sole discretion when he or she decides he or she has
heard sufficient evidence to justify issuance of an award. The arbitrator shall
apply the same standard of review referred to in Section 9.4 as would be applied
by a court of proper jurisdiction. Accordingly, with respect to any
interpretation, construction or determination by the Committee prior to a Change
in Control Event, the arbitrator shall not apply a de novo standard of review in
reviewing the decision rendered through the claims procedure but rather shall
review the Committee’s interpretation, construction or determination under an
abuse of discretion standard, and with respect to any interpretation,
construction or determination by the Committee upon and after a Change in
Control Event, the arbitrator shall apply a de novo standard of review.

The arbitrator’s award shall be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing. In the event the
arbitrator finds that the Claimant is entitled to the benefits he or she
claimed, the arbitrator shall order the Company to pay or deliver such benefits,
in the amounts and at such time as the arbitrator determines. The award of the
arbitrator shall be final and binding on the parties. The Company shall
thereupon pay or deliver to the Claimant immediately the amount that the
arbitrator orders to be paid or delivered in the manner described in the award.
The award may be enforced in any appropriate court as soon as possible after its
rendition. If any action is brought to confirm the award, no appeal shall be
taken by any party from any decision rendered in such action.

If a Change in Control Event has occurred and the arbitrator determines that the
Claimant is entitled to the claimed benefits, the arbitrator shall direct the
Company to pay to the Claimant, and the Company shall pay to the Claimant in
accordance with such order, an amount equal to the Claimant’s expenses in
pursuing the claim, including attorneys’ fees.

 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this amended and restated document to
be executed by its duly authorized officer effective as of January 1, 2019.

 

 

 

 

KORN FERRY

 

 

By:

 

/s/

 

 

Print Name:

 

 

 

 

Its:

 

 

 

 

 

--------------------------------------------------------------------------------

 

KORN FERRY

EXECUTIVE CAPITAL ACCUMULATION PLAN

 

TABLE OF CONTENTS

 

 

 

 

  

 

  

Page

 

 

 

1.

 

PURPOSE OF PLAN

 

 

1

 

 

 

 

2.

 

DEFINITIONS

 

 

1

 

 

 

 

3.

 

PARTICIPATION

 

 

5

 

 

 

 

4.

 

ELECTIONS TO DEFER COMPENSATION

 

 

5

 

 

 

 

 

 

 

4.1

 

General Rule

 

 

5

 

 

 

 

 

 

 

4.2

 

Minimum Deferrals

 

 

5

 

 

 

 

 

 

 

4.3

 

Initial Salary Deferral Election

 

 

5

 

 

 

 

 

 

 

4.4

 

Subsequent Salary Deferral Elections

 

 

5

 

 

 

 

 

 

 

4.5

 

Bonus Deferral Election

 

 

6

 

 

 

 

 

 

 

4.6

 

Duration of Salary and Bonus Deferral Elections

 

 

6

 

 

 

 

 

 

 

4.7

 

Newly Eligible Employees

 

 

6

 

 

 

 

5.

 

COMPANY CONTRIBUTIONS

 

 

7

 

 

 

 

 

 

 

5.1

 

Company Contributions

 

 

7

 

 

 

 

 

 

 

5.2

 

Annual Company Contribution Subaccounts

 

 

7

 

 

 

 

 

 

 

5.3

 

Forfeiture; Detrimental Activity

 

 

7

 

 

 

 

6.

 

INVESTMENT OF ACCOUNTS

 

 

7

 

 

 

 

 

 

 

6.1

 

Investment Funds

 

 

7

 

 

 

 

 

 

 

6.2

 

Investment Elections

 

 

8

 

 

 

 

7.

 

VESTING

 

 

8

 

 

 

 

 

 

 

7.1

 

Deferral Account

 

 

8

 

 

 

 

 

 

 

7.2

 

Company Contributions Account

 

 

8

 

 

 

 

8.

 

DISTRIBUTION OF BENEFITS

 

 

9

 

 

 

 

 

 

 

8.1

 

Commencement of Distributions

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

8.2

 

Form of Distributions

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

8.3

 

Company Performance Contributions

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

8.4

 

Withdrawals for Unforeseeable Emergencies

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

8.5

 

Section 162(m)

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

8.6

 

Inability to Locate Participant

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

8.7

 

Distributions on Death

 

 

12

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

8.8

 

Liability for Payment

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

8.9

 

Legislation or Regulations

 

 

12

 

 

 

 

 

 

 

 

 

 

9.

 

PLAN ADMINISTRATION

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

9.1

 

Committee

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

9.2

 

Committee Action

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

9.3

 

Powers and Duties of the Committee

 

 

12

 

 

 

 

 

 

 

 

 

 

 

 

9.4

 

Construction and Interpretation

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

9.5

 

Compensation, Expenses and Indemnity

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

9.6

 

Quarterly Statements

 

 

13

 

 

 

 

 

 

 

 

 

 

10.

 

MISCELLANEOUS

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

10.1

 

Unsecured General Creditor

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

10.2

 

Restriction Against Assignment

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

10.3

 

Tax Withholding

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.4

 

Amendment, Modification, Suspension or Termination

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.5

 

Governing Law; Severability

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.6

 

Receipt or Release

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.7

 

Payment on Behalf of Persons Under Incapacity

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.8

 

No Right to Employment

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.9

 

Titles and Headings

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.10

 

Claims Procedure

 

 

14

 

 

 

 

 

 

 

 

 

 

 

 

10.11

 

Arbitration

 

 

15

 

 

18